



PBF ENERGY INC.
AMENDED AND RESTATED 2017 EQUITY INCENTIVE PLAN


PERFORMANCE UNIT AWARD AGREEMENT
2019-2021 PERFORMANCE CYCLE


As evidenced by this Award Agreement under the PBF Energy Inc. Amended and
Restated 2017 Equity Incentive Plan (the “Plan”), PBF ENERGY INC. (the
“Company”) has granted to [NAME] (the “Grantee”), an employee of the Company
Group, on [DATE] (the “Grant Date”), [NUMBER] performance units (“Performance
Units”), conditioned upon the Company’s TSR ranking relative to the Peer Group
for each of the Performance Periods within the Performance Cycle as established
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”), and as set forth herein. The Performance Units are subject to the
following terms and conditions:


1.    Relationship to the Plan. This grant of Performance Units is subject to
all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of this Award Agreement shall control. References to the Grantee also
include the heirs or other legal representatives of the Grantee.


2. Performance Periods; Payout Determinations. The four performance periods are
as follows (each a “Performance Period” and collectively, the “Performance
Periods”):
(i)
January 1, 2019 through December 31, 2019 (“First Performance Period”);
 
 
(ii)
January 1, 2020 through December 31, 2020 (“Second Performance Period”);
 
 
(iii)
January 1, 2021 through December 31, 2021 (“Third Performance Period”); and
 
 
(iv)
January 1, 2019 through December 31, 2021 (“Fourth Performance Period”).



The payout shall be equally determined based upon the TSR Performance Rank and
the TSR Performance Percentile. The Committee shall determine the TSR
Performance Rank, TSR Performance Percentile, the TSR Performance Rank Payout
Percentage and the TSR Performance Percentile Payout Percentage for each
Performance Period as follows:


(a)
First, the Committee shall determine the TSR Performance Rank, and then the TSR
Performance Rank Payout Percentage for each Performance Period as follows:





1

--------------------------------------------------------------------------------





TSR Performance Rank
TSR Performance Rank Payout Percentage
Ranked Sixth
0%
Ranked Fifth
50%
Ranked Third or Fourth
100%
Ranked Second
150%
Ranked First
200%

Provided, however, that in the event that the number of Peer companies is five,
the Committee shall determine the TSR Performance Rank and then the TSR
Performance Rank Payout Percentage for each Performance Period as follows:


TSR Performance Rank
TSR Performance Rank Payout Percentage
Ranked Fifth
0%
Ranked Fourth
50%
Ranked Third
100%
Ranked Second
150%
Ranked First
200%



(b)
Second, the Committee shall determine the TSR Performance Percentile and then
the TSR Performance Percentile Payout Percentage for each Performance Period as
follows (using straight-line interpolation between levels above threshold):

TSR Performance Percentile 1
TSR Performance Percentile Payout Percentage
25% or more below the average TSR for the Peer Group
0%
0% of the average TSR for the Peer Group
100%
25% or more above the average TSR for the Peer Group
200%



(c)
Third, the Committee shall determine the Payout Percentage for each Performance
Period by calculating the average of the TSR Performance Rank Payout Percentage
and the TSR Performance Percentile Payout Percentage, provided that, if the
Company’s TSR calculated for a Performance Period is negative, then the Payout
Percentage for that Performance Period shall not exceed 100% regardless of the
TSR Performance Percentile and Performance Rank for the Performance Period.





_________________________
1To be determined based on the percentage point difference in average TSR for
the Peer Group and the Company TSR.


2

--------------------------------------------------------------------------------





(d)
Fourth, upon completion of the Performance Cycle, the Committee shall determine
the Performance Cycle Payout based on the Performance Period Payouts.



(e)
Notwithstanding anything herein to the contrary, the Committee has sole and
absolute authority and discretion to increase or decrease the Payout Percentage
for any Performance Period or the Performance Cycle Payout as it may deem
appropriate; provided that in no event shall any increase in the Payout
Percentage result in the Payout Percentage exceeding 200% or any decrease in the
Payout Percentage result in the Payout Percentage being less than 0%.



3.    Vesting of Performance Units.  Unless otherwise provided in accordance
with Paragraphs 5 or 6 of this Award Agreement, the Grantee must continue in
continuous Employment from the date hereof through the last day of the
Performance Cycle (the “Normal Vesting Date”), to be entitled to receive a
payment, if any, equal to the Performance Cycle Payout. If the Grantee remains
in continuous Employment from the date hereof through the last day of the
Performance Cycle, the Grantee shall be entitled to receive the Performance
Cycle Payout (if any), payable in a cash payment. Such payment shall be made as
soon as administratively feasible following the Committee’s determination of the
Performance Cycle Payout under Paragraph 2 and, in any event, between January 1
and March 15 immediately following the end of the Performance Cycle. If, in
accordance with the Committee’s determination under Paragraph 2, the Performance
Cycle Payout is zero, the Grantee shall immediately forfeit any and all rights
to the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to Paragraphs 2 and 3 and the making of the related cash payment,
if any, the rights of the Grantee and the obligations of the Company under this
Award Agreement shall be satisfied in full.


4.    Termination of Employment.  Except as provided in Paragraphs 5 or 6, if
Grantee’s Employment is terminated prior to the last day of the Performance
Cycle, the Grantee’s right to the Performance Units shall be forfeited in its
entirety as of the date of such termination, and the rights of the Grantee and
the obligations of the Company under this Award Agreement shall be terminated.
To the extent that a Grantee’s Employment is terminated following the close of
the Performance Cycle but prior to the payment of the Performance Cycle Payout,
the Grantee shall be entitled to the Performance Cycle Payout (if any) hereunder
as determined in accordance with Paragraphs 2 and 3.


5.    Change in Control; Disability or Death.  In the event of (i) a Change in
Control or (ii) the Grantee’s Employment is terminated by reason of disability
or death, the Grantee’s right to receive the Performance Units shall vest in
full as of the date of the consummation of the Change in Control or such
termination of employment, as applicable, and the Payout Percentage for each
Performance Period in the Performance Cycle shall be deemed to be 100%. The
Company shall pay the Grantee an amount equal to the Performance Cycle Payout
determined using the Payout Percentage in the prior sentence within sixty days
of the consummation of the Change in Control or Grantee’s termination of
employment, as applicable; provided, however, that the timing of the payment
within such sixty-day period shall be determined in the sole discretion of the
Committee and the Grantee shall not directly or indirectly designate the taxable
year of payment. Upon the vesting and/or forfeiture


3

--------------------------------------------------------------------------------





of the Performance Units pursuant to this Paragraph 5 and the related cash
payment the rights of the Grantee and the obligations of the Company under this
Award Agreement shall be satisfied in full.


6.    Termination of Employment due to Retirement.  In the event of the
Retirement of the Grantee after nine months of the Performance Cycle have
elapsed, the Grantee’s Performance Units shall be settled based on the
performance for the Performance Cycle and payable on a pro-rata basis as
determined and certified by the Committee after the close of the Performance
Cycle, as described below. Subject to the negative discretion of the Committee,
the Grantee will be entitled to receive a payment equal to the product of (i)
the pro-rata vesting percentage equal to the days of Grantee’s Employment during
the Performance Cycle divided by the total days in the Performance Cycle and
(ii) the Performance Cycle Payout Value. Such payment shall be made in
accordance with Paragraph 3 as soon as administratively feasible following the
Committee’s determination under Paragraph 2 and, in any event, between January 1
and March 15 immediately following the end of the Performance Cycle. If, in
accordance with the Committee’s determination under Paragraph 2, the Performance
Cycle Payout is zero, the Grantee shall immediately forfeit any and all rights
to the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 6 and the making of the related cash payment,
if any, the rights of the Grantee and the obligations of the Company under this
Award Agreement shall be satisfied in full. The death of the Grantee following
Retirement but prior to the close of the Performance Cycle shall have no effect
on this Paragraph 6.


7.     Specified Employees.  Notwithstanding any other provision of this Award
Agreement to the contrary, if the Grantee is a “specified employee” as
determined by the Company in accordance with its established policy, any
settlement of Awards under this Award Agreement that would be a payment of
deferred compensation within the meaning of Section 409A of the Code with
respect to the Grantee as a result of the Grantee’s “separation from service” as
defined under Section 409A of the Code (other than as a result of death) and
that would otherwise be paid within six months of the Grantee’s separation from
service shall be payable on the date that is one day after the earlier of (i)
the date that is six months after the Grantee’s separation from service, or (ii)
the date that otherwise complies with the requirements of Section 409A of the
Code. The payment of amounts under this Award Agreement described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.


8.    Taxes.  Pursuant to the applicable provisions of the Plan, the Company or
its designated representative shall have the right to withhold applicable taxes
from the payment otherwise payable to the Grantee, or from other compensation
payable to the Grantee (to the extent consistent with Section 409A of the Code),
at the time of the delivery of such cash payment.


9.    No Shareholder Rights.  The Grantee shall in no way be entitled to any of
the rights of a shareholder as a result of this Award Agreement.










4

--------------------------------------------------------------------------------





10.    Nonassignability.  Upon the Grantee’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Grantee’s estate. Otherwise, the Grantee may not sell, transfer, assign, pledge
or otherwise encumber any portion of the Performance Units, and any attempt to
sell, transfer, assign, pledge, or encumber any portion of the Performance Units
shall have no effect.


11.    No Right to Continued Employment or Service.  Neither the Plan nor this
Award Agreement shall be construed as giving the Grantee the right to be
retained in the employ of, or in any consulting relationship to, any member of
the Company Group. Further, any member of the Company Group may at any time
dismiss the Grantee or discontinue any employment or consulting relationship,
free from liability or any claim under the Plan or this Award Agreement, except
as otherwise expressly provided herein. Any determinations as to whether the
Grantee continues to be employed shall be at the discretion of the Committee.


12.    Modification of Award Agreement.  Any modification of this Award
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of the Company, provided that no modification may,
without the consent of the Grantee, adversely affect the rights of the Grantee
hereunder.


13.     Notices. Any notice under this Award Agreement shall be addressed to the
Company in care of its Secretary, and to the Grantee at the address appearing in
the personnel records of the Company for the Grantee or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.


14.    Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.


15.    Arbitration. Any dispute with regard to the enforcement of this Award
Agreement shall be exclusively resolved by a single experienced arbitrator,
selected in accordance with the American Arbitration Association (“AAA”) rules
and procedures, at an arbitration to be conducted in the State of New York
pursuant to the National Rules for the Resolution of Employment Disputes rules
of AAA with the arbitrator applying the substantive law of the State of Delaware
as provided for under Section 11 hereof. The AAA shall provide the parties
hereto with lists for the selection of arbitrators composed entirely of
arbitrators who are members of the National Academy of Arbitrators and who have
prior experience in the arbitration of disputes between employers and senior
executives. The determination of the arbitrator shall be final and binding on
the parties hereto and judgment therein may be entered in any court of competent
jurisdiction. Each party shall pay its own attorneys’ fees and disbursements and
other costs of the arbitration.












5

--------------------------------------------------------------------------------





16.    Section Headings; Construction. The section headings contained herein are
for the purpose of convenience only and are not intended to define or limit the
contents of the sections. All words used in this Award Agreement shall be
construed to be of such gender or number, as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.


17.    Restrictive Covenants.


(a) Non-Competition. The Grantee shall not, at any time beginning on the Date of
Grant and ending on the date that is six (6) months following the Grantee’s
separation from service from the Company Group for any reason, be a more than 5%
shareholder, director, officer or employee of any person, firm, corporation,
partnership or business that engages in a business which competes directly with
the Business (as defined below).


(b) Non-Solicitation. During the period beginning on the Date of Grant and
ending on the date that is twelve months following the Grantee’s separation from
service from the Company Group for any reason, the Grantee shall not directly
recruit or otherwise solicit or induce any employee of the Company Group to
terminate his or her employment with the Company Group in order to be hired by
the Grantee in a business which competes directly with the
Business; provided, however, that general solicitation or advertising for
employment by the Grantee shall not be prohibited by this Section 17(b).


(c) Non-Disparagement. During the Grantee’s employment and at any time following
his or her termination, the Grantee agrees not to disparage, either orally or in
writing, in any material respect any member of the Company Group.


(d) Reformation. In the event the terms of this Section 17 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.


(e) Business. As used in Sections 17 and 18 hereof, the term “Business” shall
mean the crude oil refining business in the specific geographic areas in which
the Company’s oil refining operations primarily conduct business at the date of
the Grantee’s termination.


18. Non-Disclosure of Confidential Information.


(a) Protection of Confidential Information. All items of information, documents
(including electronically stored documents like email), and materials pertaining
to the business and operations of the Company Group that are not made public by
the Company Group through authorized means will be considered confidential
(hereafter, “Confidential Information”). Confidential Information includes, but
is not limited to, customer lists, business referral source lists, internal cost
and pricing


6

--------------------------------------------------------------------------------





data and analysis, marketing plans and strategies, personnel files and
evaluations, financial and accounting data, operational and other business
affairs and methods, contracts, technical data, know-how, trade secrets,
computer software and other proprietary and intellectual property, and plans and
strategies for future developments relating to any of the foregoing. Except in
connection with the faithful performance of the Grantee’s duties hereunder or as
permitted pursuant to Sections 18(c), (d) and (e), the Grantee shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his or her benefit
or the benefit of any person, firm, corporation or other entity any Confidential
Information, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such Confidential Information. The parties hereby stipulate and
agree that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company Group, or any of its successors.


(b) Return of Confidential Information. Upon termination of the Grantee’s
service or employment with the Company for any reason, the Grantee upon the
request of the Company will promptly either destroy or deliver to the Company
any and all Confidential Information in the Grantee’s possession and any other
documents concerning the customers, business plans, marketing strategies,
products or processes of the Company Group.


(c) No Prohibition. Nothing in this Agreement shall prohibit the Grantee from
(i) disclosing information and documents when required by law, subpoena or court
order (provided, except as stipulated in Sections 18(c), (d) and (e), the
Grantee gives reasonable notice thereof and makes reasonably available to the
Company and its counsel the documents and other information sought and assists
such counsel, at the Company’s expense, in resisting or otherwise responding to
such order or process), (ii) disclosing information and documents to his or her
attorney or tax adviser for the purpose of securing legal or tax advice, (iii)
disclosing the post-employment restrictions in this Agreement to any potential
new employer, (iv) retaining, at any time, his or her personal correspondence,
his or her personal rolodex or outlook contacts and documents related to his or
her own personal benefits, entitlements and obligations, or (v) disclosing or
retaining information that, through no act of the Grantee in breach of this
Agreement or any other party in violation of an existing confidentiality
agreement with the Company, is generally available to the public, is in the
public domain at the time of disclosure or is available from other sources.


(d) Whistleblower Protection. Notwithstanding anything herein or in any other
agreement with or policy (including without limitation any code of conduct or
employee manual) of the Company, nothing herein or therein is intended to or
shall (i) prohibit or restrict the Grantee or his or her attorney from reporting
possible violations of federal or state law or regulation to any government
agency, commission or entity, including, but not limited to, the Department of
Justice, the Commodities Futures Trading Commission, the Securities and Exchange
Commission, the Department of Labor, Congress, any state Attorney General, any
self-regulatory organization or any agency Inspector General (“Government
Agencies”); (ii) prohibit or restrict the Grantee or his or her attorney from
initiating communications directly with; responding to any inquiry from;
volunteering information to; or testifying or otherwise participating in or
assisting in any inquiry, investigation or proceeding brought by Government
Agencies in connection with a disclosure made under a whistleblower law or


7

--------------------------------------------------------------------------------





regulation; (iii) prohibit or restrict the Grantee or his or her attorney from
making disclosures that are protected under the whistleblower provisions of
federal or state law or regulation; (iv) require the Grantee to provide notice
to or receive authorization from the Company prior to making reports or
disclosures to Government Agencies; or (v) result in a waiver or other
limitation of the Grantee’s rights and remedies as a whistleblower, including to
a monetary award. The Company will not take action under any agreement or policy
against or sanction anyone who reports suspected violations of Company policies
or any law or regulation. Furthermore, the Company prohibits retaliation against
anyone who reports suspected violations of Company policies or any law or
regulation.


(e) Disclosure of Trade Secrets. The Grantee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.


19. Definitions. For purposes of this Award Agreement:


“Beginning Stock Price” means the average of the daily closing price of common
stock for the thirty (30) calendar days immediately prior to the commencement of
the Performance Period or the Performance Cycle, as the case may be,
historically adjusted, if necessary, for any stock split, stock dividend,
recapitalizations, or similar corporate events that occur during the measurement
period.


“Change in Control” for purposes of this Award Agreement shall have the same
definition as under the PBF Energy Inc. Amended and Restated 2017 Equity
Incentive Plan, as in effect on the Grant Date, and such definition and
associated terms are hereby incorporated into this Award Agreement by reference.


“Company Group” means the Company and its Subsidiaries and Affiliates.


“Employment” means employment with, or the provision of services to, the Company
Group. For purposes of this Award Agreement, Employment shall also include any
period of time during which the Grantee is on temporarily disability status. The
length of any period of Employment shall be determined by the member of the
Company Group that either (i) employs the Grantee or (ii) employed the Grantee
immediately prior to the Grantee’s termination of Employment.
















8

--------------------------------------------------------------------------------





“Ending Stock Price” means the average of the daily closing price of common
stock for the thirty (30) calendar days prior to the end of the Performance
Period or the Performance Cycle, as the case may be, historically adjusted, if
necessary, for any stock split, stock dividend, recapitalizations, or similar
corporate events that occur during the measurement period.


“Payout Percentage” means the average of the TSR Performance Percentage and the
TSR Performance Percentage (from 0% to 200%) determined by the Committee in
accordance with the procedures set forth in Paragraph 2, which shall be used to
determine the Performance Period Payout for the applicable Performance Period.


“Peer Group” means (x) Marathon Petroleum Corporation, Valero Energy
Corporation, Delek US Holdings, Inc., HollyFrontier Corporation and Phillips 66
Company or (y) such other group of companies and indices (such as the S&P 1000
Energy Index) that are pre-established by the Committee which principally
represent a group of selected peers, or such other group of companies as
selected and pre-established by the Committee. In the event that there are less
than four members of the Peer Group, the S&P 1000 Energy Index shall be added to
the Peer Group. In addition, such pre-established Peer Group is subject to the
following adjustments:


(a) If a member of the Peer Group is substantially acquired by another company,
the acquired Peer Group company will be removed from the Peer Group for the
performance periods not yet completed and for the entire 36-month Performance
Cycle.
(b) If a member of the Peer Group sells, spins-off, or disposes of a portion of
its business, then such Peer Group company will remain in the Peer Group for the
Performance Cycle unless such disposition(s) results in the disposition of more
than 50% of such company’s total assets during the Performance Cycle.
(c) If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Cycle, unless
the newly formed company’s primary business no longer satisfies the criteria for
which such member was originally selected as a member of the Peer Group, then in
such case the company shall be removed from the Peer Group.
(d) If any member of the Peer Group splits its stock, such company’s TSR
performance will be adjusted for the stock split so as not to give an advantage
or disadvantage to such company by comparison to the other companies.
(e) If a member of the Peer Group is (x) delisted on all major U.S. stock
exchanges, (y) is no longer publicly traded or (z) files for bankruptcy,
liquidation or reorganization during the Performance Cycle, such member will
remain in the Peer Group positioned below the lowest performing non-bankrupt
member of the Peer Group for performance periods not yet completed and for the
entire 36-month Performance Cycle.








9

--------------------------------------------------------------------------------





In addition, the Compensation Committee shall have the discretionary authority
to make other appropriate adjustments, in response to a change in circumstances
after the commencement of the Performance Cycle that results in a member of the
Peer Group no longer satisfying the criteria for which such member was
originally selected. In applying the described adjustments, in the event that
any adjustment is made to the Peer Group during any Performance Cycle, PBF’s TSR
ranking within the peer group will be calculated for any incomplete or future
performance periods (including the entire 36-month Performance Cycle) as if that
company was not a peer at the start of each incomplete performance period. TSR
ranking for performance periods completed prior to the removal of the peer will
not be recalculated.


“Performance Cycle” means the period from January 1, 2019 to December 31, 2021.


“Performance Cycle Payout” means the aggregate of the Performance Period Payouts
for the Performance Cycle.


“Performance Period Payout” means for each of the Performance Periods set forth
in clauses (i) through (iv) in Paragraph 2, the product of the Payout Percentage
for such Performance Period, one-quarter (1/4) of the number of Performance
Units, and $1.00.


“Retirement” means for a Grantee with five or more years of Employment,
termination on or after the Grantee's 55th birthday, provided that such
termination constitutes a separation from service within the meaning of Section
409A of the Code.


“TSR Performance Percentile” means the ranking of the Company’s Total
Shareholder Return for a performance period as compared to the average Total
Shareholder Return of the Peer Group companies, as determined at the end of each
Performance Period.


“TSR Performance Rank” means the ranking of the Company’s Total Shareholder
Return for a performance period among the Total Shareholder Returns of the Peer
Group companies, ranked in descending order, as determined at the end of each
Performance Period.


“Total Shareholder Return” or “TSR” means for the Company and each entity in the
Peer Group, the number derived using the following formula:




(End Stock Price - Beginning Stock Price) + Cumulative Dividends
Beginning Stock Price


21. Deferral of Payout.  A Grantee who qualifies as a Participant under an LTIP
Performance Unit Deferral Plan may, subject to such restrictions and
requirements under Section 409A of the Code, irrevocably elect to defer to a
date that is at least five years after the scheduled payment date of the payment
of cash. The election to defer must be made no later than the end of the second
year of the performance measurement period, or such earlier date as may be
specified by the Committee. The election will not be effective for 12 months
following the election date in accordance with Section


10

--------------------------------------------------------------------------------





409A of the Code.  The amount subject to a deferral election will be converted
to unfunded deferred cash. Under U.S. income tax law, a recipient will generally
not be subject to income tax until the deferred cash is paid.  The deferred cash
will not be funded by the Company. In this regard, a recipient’s rights to
deferred cash are those of a general unsecured creditor of the Company. Details
of the deferral of Performance Units into deferred cash will be provided with
the election materials. The opportunity to make such an election is subject to
changes in Federal tax law. The Committee reserves the right to discontinue
offering Performance Unit deferral elections at any time for any reason it deems
appropriate in its sole discretion.


PBF ENERGY INC.


By:     ____________________________________________        
Name: Trecia Canty
Title: Senior Vice President, General Counsel and
Secretary


                
GRANTEE:


___________________________________________________        
Name:








11